


Exhibit 10.8

 

INTERNATIONAL RECTIFIER CORPORATION

2000 INCENTIVE PLAN

(Amended and Restated as of November 22, 2004)

NONQUALIFIED STOCK OPTION AGREEMENT

 

THIS OPTION AGREEMENT is between INTERNATIONAL RECTIFIER CORPORATION, a Delaware
corporation (the “Company”), and Oleg Khaykin (the “Optionee”).  Pursuant to the
International Rectifier Corporation 2000 Incentive Plan (Amended and Restated as
of November 22, 2004) (the “Plan”), the Company grants a nonqualified stock
option to purchase authorized but unissued or treasury shares of Common Stock,
$1.00 par value, of the Company on the Terms and Conditions attached and in the
Plan:

 

Grant Date:

 

August 6, 2008

 

 

 

Number of Shares:

 

750,000(1)

 

 

 

Exercise Price per Share:

 

$18.55(1)

 

 

 

Vesting Schedule:

 

20% per year on each of the first five anniversary dates of March 1, 2008(2)

 

 

 

Expiration Date:

 

The day before the fifth anniversary of August 6, 2008(2)

 

--------------------------------------------------------------------------------

(1) Subject to adjustment under Section 5.2 of the Plan.

 

(2) Subject to early termination under Section 2.5 or 5.2 of the Plan and
Section 4 of the Terms and Conditions.

 

 

INTERNATIONAL RECTIFIER CORPORATION

 

OPTIONEE

(a Delaware Corporation)

 

 

 

 

 

By:

 

 

 

 

 

(Signature)

 

 

 

Its:

 

 

 

 

(Address)

 

 

 

 

 

 

 

 

(City, State, Zip Code)

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS

 


1.                                                 EXERCISABILITY OF OPTION. 
THE OPTION SHALL VEST AND BECOME EXERCISABLE IN INSTALLMENTS OF 20% OF THE
AGGREGATE NUMBER OF SHARES SET FORTH ON THE FACING PAGE (SUBJECT TO
ADJUSTMENT).  SUBJECT TO EARLIER TERMINATION OF THE OPTION AS PROVIDED IN THIS
AGREEMENT OR THE PLAN AND CHANGES AND ADJUSTMENTS CONTEMPLATED BY THE PLAN, THE
FIRST INSTALLMENT SHALL VEST ON THE 1ST ANNIVERSARY OF MARCH 1, 2008, AND
THEREAFTER, INSTALLMENTS OF 20% OF THE SHARES SHALL VEST ON EACH OF THE 2ND,
3RD, 4TH AND 5TH ANNIVERSARIES OF MARCH 1, 2008.  THE OPTION MAY BE EXERCISED
ONLY TO THE EXTENT THE OPTION IS EXERCISABLE.

 

·

Cumulative Exercisability.

 

To the extent the Optionee does not in any year purchase all the shares that the
Optionee may then exercise, the Optionee has the right cumulatively thereafter
to purchase any shares not so purchased until the Option terminates or expires.

 

 

 

 

·

No Fractional Shares.

 

Fractional share interests shall be disregarded, but may be cumulated.

 

 

 

 

·

Minimum Exercise.

 

No fewer than 100 shares may be purchased at any one time, unless the number
purchased is the total number at the time exercisable under the Option.


 


2.                                                
METHOD OF EXERCISE OF OPTION.  TO THE EXTENT EXERCISABLE, THE OPTION MAY BE
EXERCISED BY THE DELIVERY TO THE COMPANY OF A WRITTEN NOTICE STATING THE NUMBER
OF SHARES TO BE PURCHASED PURSUANT TO THE OPTION AND PAYMENT MADE IN CASH OR BY
CHECK PAYABLE TO THE ORDER OF THE COMPANY IN THE FULL AMOUNT OF THE PURCHASE
PRICE OF THE SHARES AND AMOUNTS REQUIRED TO SATISFY APPLICABLE WITHHOLDING
TAXES.  OTHER PAYMENT METHODS MAY BE PERMITTED ONLY IF EXPRESSLY AUTHORIZED BY
THE ADMINISTRATOR WITH RESPECT TO THIS OPTION OR ALL OPTIONS UNDER THE PLAN.


 


3.                                                 CONTINUANCE OF EMPLOYMENT
REQUIRED.  THE VESTING SCHEDULE REQUIRES CONTINUED SERVICE THROUGH EACH
APPLICABLE VESTING DATE AS A CONDITION TO THE VESTING OF THE APPLICABLE
INSTALLMENT AND RIGHTS AND BENEFITS UNDER THIS AGREEMENT.  PARTIAL SERVICE, EVEN
IF SUBSTANTIAL, DURING ANY VESTING PERIOD WILL NOT ENTITLE THE OPTIONEE TO ANY
PROPORTIONATE VESTING OR AVOID OR MITIGATE A TERMINATION OF RIGHTS AND BENEFITS
UPON OR FOLLOWING A TERMINATION OF EMPLOYMENT OR SERVICE AS PROVIDED IN
SECTION 4 BELOW OR UNDER THE PLAN.


 


4.                                                
EFFECT OF TERMINATION OF EMPLOYMENT OR DEATH; CHANGE IN SUBSIDIARY STATUS.  IF
THE OPTIONEE’S EMPLOYMENT WITH THE COMPANY OR ANY SUBSIDIARY TERMINATES, THE
OPTION AND ALL OTHER RIGHTS AND BENEFITS UNDER THIS AGREEMENT TERMINATE, EXCEPT
THAT THE OPTIONEE MAY AT ANY TIME WITHIN THE FOLLOWING PERIODS AFTER TERMINATION
EXERCISE THE OPTION TO THE EXTENT THE OPTION WAS EXERCISABLE AT THE DATE OF
TERMINATION OF EMPLOYMENT AND HAS NOT OTHERWISE EXPIRED.  IF THE TERMINATION WAS
THE RESULT OF:


 


·                                          TOTAL DISABILITY — ONE YEAR

 

2

--------------------------------------------------------------------------------


 


·                                          RETIREMENT — ONE YEAR


 


·                                          TERMINATION BY THE COMPANY OR A
SUBSIDIARY OTHER THAN PURSUANT TO A DISMISSAL FOR CAUSE — 30 DAYS


 


·                                          VOLUNTARY RESIGNATION (OTHER THAN IN
RESPONSE TO A DISMISSAL FOR CAUSE OR IN ANTICIPATION OF A DISMISSAL FOR CAUSE,
OR IN CONNECTION WITH RETIREMENT) — 30 DAYS


 


·                                          DEATH OF OPTIONEE — ONE YEAR


 


·                                          DISMISSAL FOR CAUSE (1) — OPTION
SHALL TERMINATE IMMEDIATELY (WHETHER VESTED OR NOT).

 

In each case, the Option remains subject to earlier termination on the first to
occur of the Expiration Date of the Option or the termination of the Option
pursuant to Section 5.2 of the Plan.

 


5.                                                 CHANGE IN SUBSIDIARY’S
STATUS; LEAVES OF ABSENCE.  IF THE OPTIONEE IS EMPLOYED BY AN ENTITY THAT CEASES
TO BE A SUBSIDIARY AND DOES NOT REMAIN EMPLOYED BY THE COMPANY OR ANOTHER
SUBSIDIARY, THIS EVENT IS DEEMED FOR PURPOSES OF THIS AGREEMENT TO BE A
TERMINATION OF THE OPTIONEE’S EMPLOYMENT BY THE COMPANY OTHER THAN PURSUANT TO A
DISMISSAL FOR CAUSE.  ABSENCE FROM WORK CAUSED BY MILITARY SERVICE, AUTHORIZED
SICK LEAVE OR OTHER LEAVE APPROVED IN WRITING BY THE COMMITTEE SHALL NOT BE
CONSIDERED A TERMINATION OF EMPLOYMENT BY THE COMPANY FOR PURPOSES OF SECTION 4,
SUBJECT TO SUCH CONDITIONS AS MAY BE IMPOSED IN CONNECTION WITH THE APPROVAL OF
THE LEAVE OF ABSENCE.


 


6.                                                 NOTICES.  ANY NOTICE TO BE
GIVEN UNDER THE TERMS OF THIS AGREEMENT SHALL BE IN WRITING AND ADDRESSED TO THE
COMPANY AT ITS PRINCIPAL OFFICE, TO THE ATTENTION OF THE CORPORATE SECRETARY AND
TO THE OPTIONEE AT THE ADDRESS GIVEN BENEATH THE OPTIONEE’S SIGNATURE, OR AT
SUCH OTHER ADDRESS AS EITHER PARTY MAY HEREAFTER DESIGNATE IN WRITING TO THE
OTHER.


 


7.                                                 OPTIONEE NOT A STOCKHOLDER. 
NEITHER THE OPTIONEE NOR ANY OTHER PERSON ENTITLED TO EXERCISE THE OPTION SHALL
HAVE ANY OF THE RIGHTS OR PRIVILEGES OF A STOCKHOLDER OF THE COMPANY AS TO ANY
SHARES OF COMMON STOCK NOT ACTUALLY ISSUED AND DELIVERED TO OPTIONEE PRIOR TO
DELIVERY OF THE EXERCISE PRICE AND SATISFACTION OF ALL OTHER CONDITIONS
PRECEDENT TO THE DUE EXERCISE OF THE OPTION AND DELIVERY OF SHARES.


 


8.                                                 NO EMPLOYMENT COMMITMENT BY
COMPANY.  NOTHING CONTAINED IN THIS AGREEMENT OR THE PLAN CONSTITUTES AN
EMPLOYMENT COMMITMENT BY THE COMPANY, AFFECTS OPTIONEE’S STATUS AS AN EMPLOYEE
AT WILL WHO IS SUBJECT TO TERMINATION WITHOUT CAUSE, CONFERS UPON OPTIONEE ANY
RIGHT TO REMAIN EMPLOYED BY THE COMPANY OR ANY SUBSIDIARY, INTERFERES IN ANY WAY
WITH THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY AT ANY TIME TO TERMINATE SUCH
EMPLOYMENT,

 

--------------------------------------------------------------------------------

(1) In addition to the definition set forth in Section 6.1(o) of the Plan, for
purposes of this Agreement, “Dismissal for Cause” shall include the termination
of Optionee’s employment or services by the Company or a Subsidiary as a result
of Optionee’s material violation of a policy or rule of the Company.

 

3

--------------------------------------------------------------------------------


 


OR AFFECTS THE RIGHT OF THE COMPANY OR ANY SUBSIDIARY TO INCREASE OR DECREASE
OPTIONEE’S OTHER COMPENSATION.


 


9.                                                 EFFECT OF AWARD AGREEMENT. 
THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF ANY SUCCESSOR
OR SUCCESSORS OF THE COMPANY EXCEPT TO THE EXTENT THE COMMITTEE DETERMINES
OTHERWISE.


 


10.                                           CHOICE OF LAW.  THE CONSTRUCTIVE
INTERPRETATION, PERFORMANCE AND ENFORCEMENT OF THE OPTION AND THIS AGREEMENT
SHALL BE GOVERNED BY THE LAWS OF THE STATE OF CALIFORNIA.


 


11.                                           DEFINED TERMS.  CAPITALIZED TERMS
USED HEREIN AND NOT OTHERWISE DEFINED HEREIN SHALL HAVE THE MEANING ASSIGNED TO
SUCH TERMS IN THE PLAN.


 


12.                                           PLAN.  THE OPTION AND ALL RIGHTS
OF OPTIONEE THEREUNDER ARE SUBJECT TO, AND THE OPTIONEE AGREES TO BE BOUND BY,
ALL OF THE TERMS AND CONDITIONS OF THE PROVISIONS OF THE PLAN, INCLUDING, BUT
NOT LIMITED TO SECTION 5.2 (ADJUSTMENTS; ACCELERATION) AND SECTION 5.10
(GOVERNING LAW/CONSTRUCTION/SEVERABILITY).  THE OPTIONEE ACKNOWLEDGES RECEIPT OF
A COPY OF THE PLAN, WHICH IS MADE A PART HEREOF BY THIS REFERENCE, AND AGREES TO
BE BOUND BY THE TERMS THEREOF.  UNLESS OTHERWISE EXPRESSLY PROVIDED IN OTHER
SECTIONS OF THIS AGREEMENT, PROVISIONS OF THE PLAN THAT CONFER DISCRETIONARY
AUTHORITY ON THE COMMITTEE DO NOT (AND SHALL NOT BE DEEMED TO) CREATE ANY
ADDITIONAL RIGHTS IN THE OPTIONEE NOT EXPRESSLY SET FORTH ABOVE. NOTWITHSTANDING
THE FOREGOING, THIS DOCUMENT IS SUBJECT TO AND DOES NOT SUPERSEDE ANY RIGHTS THE
PARTICIPANT MAY HAVE TO ACCELERATED VESTING, EXERCISE RIGHTS AND OTHER RIGHTS
UPON THE TERMINATION OF HIS EMPLOYMENT AS SET FORTH IN HIS EMPLOYMENT AGREEMENT
DATED FEBRUARY 6, 2008, INCLUDING WITHOUT LIMITATION SECTION 5 THEREOF, WHICH
TERMS SHALL SUPERSEDE THIS AGREEMENT TO THE EXTENT IN CONFLICT HEREWITH.

 

4

--------------------------------------------------------------------------------
